NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DARBY DRAGO,                     )
                                 )
           Petitioner,           )
                                 )
v.                               )                  Case No. 2D15-3787
                                 )
DEPARTMENT OF HIGHWAY            )
SAFETY AND MOTOR VEHICLES,       )
                                 )
           Respondent.           )
________________________________ )

Opinion filed January 6, 2016.

Petition for Writ of Certiorari to the
Circuit Court for the Tenth Judicial
Circuit for Polk County; sitting in
its appellate capacity.

N. Anthony Palumbo, III of Isaak Law,
PLLC, Tampa, for Petitioner.

Stephen D. Hurm, General Counsel,
and Jason Helfant, Senior Assistant
General Counsel of the Department of
Highway Safety and Motor Vehicles, for
Respondent.


PER CURIAM.


               The petition for writ of certiorari is granted to the extent that the circuit

court's order remanding the case to the lower tribunal is quashed. The circuit court shall

determine the merits of the petition for certiorari seeking review of the order of the
Department of Highway Safety and Motor Vehicles. The petition is denied in all other

respects.

             Petition denied in part and granted in part.



ALTENBERND, NORTHCUTT, and SLEET, JJ., Concur.




                                          -2-